DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
In view of Applicant’s amendments to the claims, previous restriction between Groups I, II and III have been withdrawn. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18JAN2021 is being considered by the examiner. 
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step”, or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function, are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
" a lower translation mechanism operatively coupled to the lower press assembly and configured to move the lower press assembly along the vertical axis; and an upper translation mechanism configured to move the upper press assembly along the vertical axis," and “the lower translation mechanism is configured to apply a forming force to 
Because these claim limitations is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function. 
Response to Arguments
Applicant’s arguments, filed 02FEB2021, with respect to Claim Objections of Claims 6, 13 and 18 have been fully considered and are persuasive.  The Claim Objections of Claims 6, 13 and 18 have been withdrawn. 
Applicant’s arguments with respect to Claim Interpretation of claim 10 have been considered but are moot in light of the amendments. 
Applicant's arguments filed 02FEB2021 have been fully considered but they are not persuasive.  Applicant's arguments with respect to Claims 1, 4, 5, 10 and 28 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.  Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below. 

Regarding the rejection under 35 USC 103 of cancelled Claim 10, now Claim 1, Examiner maintains that the arrangement of the combination of Hwang and Comley are a mere reversal of parts compared to Applicant’s claimed invention and are thus an obvious variation of the claimed subject matter. 
Applicant further argues that modification of amended Claim 1 would not be obvious (Applicant Arguments/Response Made in an Amendment, 2021-02-02, Page 20, Ln 6), however this claim was not examined in the previous office action and no rejection exists on the record.  It is therefore improper for Applicant to make this argument.  Applicant still further states benefits of the claimed design over prior art cited in the previous office action, without providing specific citations of those benefits with respect to the prior art cited. 

Regarding the rejection under 35 USC 103 of Claim 27, Applicant claims that the statement of obviousness of the rejection of Claim 27 in the prior office action is similar to statements made in Applicant’s own disclosure.  The fact that Applicant has made similar statements of obviousness does not invalidate the statement made in the previous office action, rather it supports that statement.  As stated in the previous office action, Examiner notes that the location of the lower die in the lower press assembly would be determined by the overall design of the hot forming press and the method of use and therefore if the lower die exchange would be required, either by normal wear 
Regarding Claims 98,99 and 100, Examiner notes the these claims are new and therefore no prior rejections exist for these claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 93 is rejected under 35 U.S.C. 102(a)(1)/(A)(2) as being anticipated by Hwang, et alia (US 2015/0344986), hereinafter Hwang. 
Regarding Claim 93, Hwang discloses a method of hot-forming a workpiece using the hot-forming press of claim 1, the method comprising a step of delivering an actively determined amount of heat to distinct lower regions of a lower heating plate of the lower hot-box portion of a hot box of the hot-forming press or to distinct upper . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    898
    1000
    media_image1.png
    Greyscale

FIG EX–1 (Annotated Hwang, Fig 2)

    PNG
    media_image2.png
    914
    1027
    media_image2.png
    Greyscale

FIG EX–2 (NPH Multizone Heater)
Claims 1, 8-9, 13 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, et alia (US 2015/0344986), hereinafter Hwang, in view of Comley, et alia (US 2003/0079619 ), hereinafter Comley. 
Regarding Claim 1, Hwang discloses a hot-forming press (1) (Para [0046], Ln 2; Fig 1), comprising:
a lower press assembly (as illustrated in FIG EX–1), movable along a vertical axis (Para [0071], Ln 4-5) and comprising:
a lower die (23) (Para [0071], Ln 1; as illustrated in FIG EX–1) and
a lower hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1), configured to receive the lower die (23); and
an upper press assembly (as illustrated in FIG EX–1), movable along the vertical axis (Para [0066], Ln 1-4) above the lower press assembly (as illustrated in FIG EX–1) and comprising:
an upper die (21) (Para [0066], Ln 1; as illustrated in FIG EX–1); and
an upper hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1), configured to receive the upper die (21) (as illustrated in FIG EX–1) so that the upper die is positioned opposite the lower die (as illustrated in FIG EX–1);
a lower translation mechanism (33) (Para [0072], Ln 1; as illustrated in FIG EX–1), operatively coupled (as illustrated in Fig 3) to the lower press assembly (as illustrated in FIG EX–1) and configured to move the lower press assembly (as illustrated in FIG EX–1) along the vertical axis (Para [0071], Ln 4-5); and 

wherein:
the lower die (23) and the upper die (21) are configured to apply a forming pressure to a workpiece (Para [0048], Ln 1-3), received between the lower die (23) and the upper die (21) (Para [0048], Ln 3-4 describes the workpiece [P] inserted into the hot forming press [1]; as illustrated in Fig 3); and 
the lower hot-box portion (5) and the upper hot-box portion (5) are configured to heat the workpiece (P) (Para [0048], Ln 1-3). 
the lower press assembly (as illustrated in FIG EX–1) and the upper press assembly (as illustrated in FIG EX–1) are configured to be vertically moved to a loading configuration (as illustrated by the double-headed arrows in Fig 3), in which the lower press assembly (as illustrated in FIG EX–1) and the upper press assembly (as illustrated in FIG EX–1) are spaced-apart (as illustrated in Fig 5) to receive the workpiece (P) between the lower die (23) and the upper die (21); and
the lower press assembly (as illustrated in FIG EX–1) and the upper press assembly (as illustrated in FIG EX–1) are configured to be vertically moved to a closed configuration (as illustrated by the double-headed arrows in Fig 3), in which the lower press assembly and the upper press assembly are positioned to apply the forming pressure (Para [0041], Ln 1-5 describes the hot forming press; as illustrated in Fig 6) to the workpiece (P) between the lower die (23) and the upper die (21);

Hwang is silent to the lower translation mechanism is configured to apply a forming force to generate the forming pressure and the upper translation mechanism is not configured to apply a forming force to generate the forming pressure.
Comley teaches a hot forming press (20) (Para [0019], Ln 4; Fig 1) wherein: 
the lower translation mechanism (24) (Para [0020], Ln 8; Fig 1) is configured to apply a forming force to generate the forming pressure (Para [0020], Ln 8-11).  Examiner notes that Comley teaches block (42) carries any load resulting from operation of the press (20) (as illustrated in at least Fig 1) and thus is not configured to apply a forming force to generate the forming pressure, and that the two arrangements between Hwang and Comley are mere reversal of arrangements/parts.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot forming press having the upper translation mechanism configured to generate the forming force, as disclosed by Hwang, with the hot forming press having the lower translation mechanism configured to generate the forming force, as taught by Comley, since both hot forming presses 
Regarding Claim 8, the combination of Hwang and Comley teaches all elements of the claimed invention as stated above.  Hwang further discloses the hot-forming press (1), further comprising vertical supports (30) & (39) (as illustrated in FIG EX–1), wherein:
the lower press assembly (as illustrated in FIG EX–1) is moveable along the vertical supports (39) (Para [0075], Ln 6-7; as illustrated in FIG EX–1); 
the upper press assembly (as illustrated in FIG EX–1) is movable along the vertical supports (30) (Para [0070], Ln 6-7; as illustrated in FIG EX–1) (Examiner has interpreted the claim to recite all of the supports are vertical, and both assemblies move vertically on at least more than one of them); 
the lower press assembly (as illustrated in FIG EX–1) further comprises a lower bolster plate (37) (Para [0074], Ln 1-2; as illustrated in FIG EX–1), positioned beneath and vertically supporting the lower hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1); and
the vertical supports (39) extend through the lower bolster plate (37) (as illustrated in FIG EX–1).
Regarding Claim 9, the combination of Hwang and Comley teaches all elements of the claimed invention as stated above.  Hwang further discloses the hot-forming press (1), further comprising vertical supports (30) & (39) (as illustrated in FIG EX–1), wherein:

the upper press assembly (as illustrated in FIG EX–1) is movable along the vertical supports (30) (Para [0070], Ln 6-7; as illustrated in FIG EX–1); 
the upper press assembly (as illustrated in FIG EX–1) further comprises an upper bolster plate (29) (Para [0069], Ln 1-2; as illustrated in FIG EX–1), positioned above and vertically supporting the upper hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1); and
the vertical supports (30) extend through the upper bolster plate (29) (as illustrated in FIG EX–1).
Regarding Claim 13, the combination of Hwang and Comley teaches the hot-forming press (1).  Hwang further discloses the lower translation mechanism (33) (Para [0072], Ln 1; as illustrated in FIG EX–1) comprises at least one hydraulic cylinder (35) (Para [0072], Ln 2; as illustrated in FIG EX–1); 
the hot-forming press (1) further comprises a lower press head (40) (Para [0075], Ln 4; as illustrated in FIG EX–1); 
the lower press assembly (as illustrated in FIG EX–1) is vertically movable relative to the lower press head (40) (Para [0075], Ln 6-7; as illustrated in FIG EX–1); and at least the one hydraulic cylinder (35) is operatively coupled (as illustrated in Fig 3) between the lower press assembly (as illustrated in FIG EX–1) and the lower press head (40) to vertically move the lower press assembly relative to the lower press head (as illustrated in FIG EX–1; Examiner notes that, as indicated by the vertical bars in FIG EX–1, all elements represented as connected in the upper area, discontinuous from the 
Comley further teaches the hot-forming press (20), wherein the lower translation mechanism (24) further comprises: 
at least one hydraulic cylinder (24), the at least one hydraulic cylinder (24) is operatively coupled between the lower press assembly (52) (as illustrated in Fig 1) and the lower press head (30) (as illustrated in Fig 1) to apply the forming pressure to the workpiece (Para [0020], Ln 8-11). 
Regarding Claim 93, the combination of Hwang and Comley teaches all elements as stated above.  Hwang further discloses a method of hot-forming a workpiece using the hot-forming press of claim 1, the method comprising a step of delivering an actively determined amount of heat to distinct lower regions of a lower heating plate of the lower hot-box portion of a hot box of the hot-forming press or to distinct upper regions of an upper heating plate of the upper hot-box portion of the hot box (Para [0087], Ln 1-7 describe delivering heat to the upper (11) & (12) and lower (9) & (10) regions, as illustrated in at least Fig 5). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley and SITEMA GmbH & Co. KG Rod Locking Unit (web archive accessed 28OCT202) available 13DEC2012), hereinafter SITEMA. 
Regarding Claim 6, Hwang discloses the hot-forming press (1), further comprising:

at least one locking rod (the rod [27a]  of hydraulic cylinder [27], as illustrated in Fig 5), fixed to the upper press assembly (as illustrated in FIG EX–1).
Hwang is silent to a rod clamp.
SITEMA teaches a rod locking device intended to be attached to a rod, for example of a hydraulic cylinder (SITEMA product overview teaches a rod clamp attached to the rod and actuated to either hold the rod stationary or release the rod from the previous stationary position).  SITEMA teaches the locking unit clamp a shaft infinitely variably without changing its position, and absorb axial forces in both directions (SITEMA product technical data The rod clamp taught by SITEMA, fixed to the upper press head, a fixed position as required by the clamp design, would then be configured to selectively clamp at least the one locking rod (27a) to immobilize the upper press assembly (as illustrated in FIG EX–1) relative to the upper press head (31).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot forming press disclosed by Hwang, to include the rod clamp, as taught by SITEMA, to selectively clamp at least the one locking rod to immobilize the upper press assembly relative to the upper press head.
Examiner has interpreted the limitation “at least the one locking rod” to mean the “at least one locking rod” previously recited, for the purposes of examining the Claims.  .
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Comley, and further in view of Wang, et alia (US 2011/0300254), hereinafter Wang.
Regarding Claim 15, the combination of Hwang and Comley teaches all elements of the claimed invention as stated above.  Hwang further discloses the hot-forming press (1), wherein: 
the hot-forming press (1) further comprises an upper press head (31) (Para [0070], Ln 4; as illustrated in FIG EX–1); 
the upper press assembly (as illustrated in FIG EX–1) is vertically movable relative to the upper press head (31) (Para [0070], Ln 6-7; as illustrated in FIG EX–1).
Hwang is silent to a drive screw assembly.
Wang teaches a vertical reciprocating forming press having a translation mechanism (Fig 3) comprising a drive-screw assembly (Para 0039], Ln 3-5 describe the assembly as comprising a ram [1], a supporting body [2], a spring [8], a screw stem [9] and a motor [10], as illustrated in Fig 3).  Wang further teaches that the motor (10) of the drive screw assembly, can drive the screw (9) and make the die (4) move upwards or downwards to regulate the height of the die.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang and Comley teaching the hot forming press having an upper translation mechanism, with the screw drive mechanism as taught by Wang, to regulate the position of the upper die, by operatively coupling the single drive-screw assembly between the upper press .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley, McMillen (US 3,461,709), hereinafter McMillen and Stehr (US 4,552,525) hereinafter Stehr.
Regarding Claim 17, the combination of Hwang and Comley teaches all elements of the claimed invention as stated above.  Hwang further discloses the hot-forming press (1) in which the lower die (23) is spaced-apart from the lower hot-box portion (5) for selective removal and replacement of the lower die (23) (as illustrated in Fig EX–1).
Hwang is silent to a die setup configuration.
McMillen teaches a hot forming press (20) (Col 3, Ln 37) wherein the lower press assembly (26) (Col 3, Ln 33) is configured to be vertically moved (Col 3, Ln 48) to a die-setup configuration (Col 3, Ln 56-59).
Stehr further teaches that vertical movement to effect a desired die setup can be achieved by use of a lift mechanism which requires no adjustment, negating the disadvantageous effect on thermal die loading, for example during hot forming (Col 1, Ln 15-18 [need for lift] and Ln 35-39 [effect on thermal die loading]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot forming press disclosed by Hwang, to include the provision of configuring the lower press assembly to be moved vertically to a die setup configuration, as taught by McMillen and Stehr, to minimize the 
Regarding Claim 18, the combination of Hwang, McMillen and Stehr teaches the hot-forming press (1).  Hwang is silent to a lift pin.
Stehr teaches at least one lower-die lift pin (Col 3, Ln 7).  The die lift pin taught by Stehr would necessarily be positioned to operatively engage the lower die, and since the lower die of Hwang is positioned within the lower hot box portion (5), the pin would also extend into the lower hot-box portion. 
The combination of Hwang, McMillen and Stehr teaches the lower press assembly is vertically movable relative to at least the one lower-die lift pin; and 
when the lower press assembly is vertically moved to the die-setup configuration, at least the one lower-die lift pin positions the lower die above the lower hot-box portion for selective removal and replacement of the lower die.
Examiner has interpreted the limitation “at least the one lower-die lift pin” (Ln 4), to mean the “at least one lower-die lift pin” previously recited, for the purposes of examining the Claims.  If Applicant does not wish this interpretation, a clear explanation of the meaning of the limitation is requested.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang, McMillen and Stehr to include the lower lift pin, to operatively engage the lower die, and aid in the selective removal and replacement of the lower die.
Claims 19, 21, 23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley and Sanders (US 2016/0193645), . 
Regarding Claim 19, the combination of Hwang and Comley teaches all elements of the claimed invention as stated above.  Hwang further discloses the hot-forming press (1), wherein: the lower hot-box portion (5) comprises: a lower housing (3) (as illustrated in FIG EX–1).  Hwang is silent to insulation and distinct heating regions.
Sanders teaches a hot forming press, comprising 
a lower heating plate (20b) (Para [0028], Ln 4; Fig 3), received within the lower housing (as illustrated in Fig 2), configured to be in contact with the lower die (40b) (Para [0028], Ln 5; Fig 3);
a lower insulation layer (18) (Para [0028], Ln 3), positioned between the lower housing (as illustrated in Fig 2) and the lower heating plate (20b) (Fig 3).  The lower press assembly further comprises a lower heat source (Para [0028], Ln 15-18) of the lower heating plate (20b).
Robbins (Para [0045], Ln 1-6) and NPH (Multizone heater 22APR2015) teach a heating source (a multizone heating element; FIG EX–2), comprising distinct regions, the heat source configured to deliver an actively determined amount of heat to the distinct regions (FIG EX–2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower press assembly and heating elements of the hot forming press disclosed by Hwang, with the insulation as taught by Sanders to improve the efficiency of the press operation and using the 
Regarding Claim 21, the combination of Hwang, Comley , Sanders, Robbins and NPH teaches the hot-forming press (1).  Hwang is silent to details of the lower heating elements.
Sanders teaches a hot forming press, wherein:
the lower heating plate (20b) and the lower housing (as illustrated in Fig 2) collectively define lower heating-rod passages (as illustrated in Fig.s 4 & 5);
the lower heat source comprises lower heating rods (Para [0028], Ln 18), extending into the lower heating-rod passages (Para [0028], Ln 18-20).
NPH teaches the lower heating rods are straight along entire lengths of the lower heating rods (FIG EX–2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang, Sanders and NPH, teaching the hot forming press, to replace the heating elements of Hwang with the heating elements taught by NPH within the heating passages, as taught by Sanders, to more effectively control the heat applied to the workpiece.
Regarding Claim 23, the combination of Hwang, Comley, Sanders, Robbins and NPH teaches the hot-forming press (1), wherein:
the lower heat source further comprises:
a lower connecting box (plug connector, as shown in FIG EX–2); and
lower connecting cables (as shown in FIG EX–2), interconnecting the lower heating rods to the lower connecting box (as shown in FIG EX–2);

Examiner notes that since the NPH heating elements are fitted with connecting cables, the cables may be connected in any convenient location, such as mounting the lower connecting box to the lower bolster plate; and the lower bolster plate shields, being located away from the lower die (as illustrated in Sanders Fig 2), the location and insulation (18) (Sanders Fig 3) would protect the lower connecting box from heat, when the heat radiates from the lower hot-box portion.
Regarding Claim 25, the combination of Hwang, Comley, Sanders, Robbins and NPH teaches the hot-forming press (1), wherein: 
the lower heating rods each comprise lower heating zones (FIG EX–2); 
temperatures of the lower heating zones are independently controlled (FIG EX–2); and 
the lower heating zones coincide with the distinct lower regions of the lower heating plate (FIG EX–2).
Regarding Claim 26, the combination of Hwang, Sanders, Robbins and NPH teaches the hot-forming press (1), wherein:
the lower heating zones comprise outer lower zones and at least one inner lower zone, positioned between the outer lower zones (FIG EX–2); and 
the outer lower zones have higher heating capacities than at least the one inner lower zone (NPH: Multizone heater 22APR2015). 
Claim 27, the combination of Hwang, Comley, Sanders, Robbins and NPH teaches the hot-forming press (1), wherein:
the lower hot-box portion has a lower front side and a lower rear side (FIG EX–2).  The combination of Hwang, Sanders and NPH is silent to the location of the lower die and the heating capacities of the lower heating zones.
Examiner notes that the location of the lower die in the lower press assembly would be determined by the overall design of the hot forming press and the method of use and therefore if the lower die exchange would be required, either by normal wear and tear or necessitated by workpiece requirements, it would be reasonable to position the lower die such that exchange could be rapidly effected, thus minimizing downtime and press thermal cycling.  This could, therefore, require locating the lower die close to the front of the press than another location within the lower press assembly.  This in turn might require a heating balance which would necessitate less heat in the rear of the press, because the die would be positioned close to the front, and placing heat in the front would make sense economically as well as enhancing process stability.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot forming press taught by the combination of Hwang, Comley, Sanders and NPH, such that
the lower hot-box portion is configured to receive the lower die in a position that is closer to the lower front side than to the lower rear side; and
the outer lower zones that are proximate to the lower front side have higher heating capacities than the outer lower zones that are proximate to the lower rear side,

Regarding Claim 28, the combination of Hwang, Comley, Sanders, Robbins and NPH teaches the hot-forming press (1).  Hwang is silent to temperature sensors and a temperature controller.
Robbins teaches lower temperature sensors (Para [0046, Ln 1-2), configured to sense temperatures of the distinct lower regions (FIG EX–2) of the lower heating elements (FIG EX–2); and 
Robbins further teaches a controller (Para [0045], Ln 10-13), operatively coupled to the lower connecting box and configured to control the actively determined amount of heat, delivered to the distinct lower regions (FIG EX–2) of the lower heating elements (FIG EX–2), based at least in part on the temperatures of the distinct lower regions of the lower heating plate (Para [0045], Ln 32-34).
Examiner also notes that the lower heating elements are configured within the lower heating portion and thus provide heat to the lower heating plate.  Examiner further notes that the lower heating elements of the lower heating portion comprise the distinct lower heating regions.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hwang, Sanders, Robbins and NPH teaching the hot-forming press, to include temperature sensors and a controller, as taught by Robbins, to more effectively control the application of heat in the press.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley. 
Regarding Claim 82, Hwang (Para [0083]-[0111]) and Comley (Para [0041] & [0042]) teach a method of hot-forming a workpiece using the hot-forming press of claim 1.  Hwang discloses the elements of the hot-forming press, and the operation of the elements of the hot-forming press, however Hwang is not explicit to a method comprising the steps of operating the hot-forming press in the method. 
Hwang discloses vertically moving both the lower press assembly (Para [0071]; Ln 1 & 4-6 describe the movement of the lower press assembly) and the upper press assembly (Para [0066], Ln 4-5 describes the movement of the upper press assembly) to the loading configuration (Examiner notes the movement of both the upper press assembly and the lower press assembly is described as moving vertically and since the press must be opened in order to load the workpiece, a skilled artisan would recognize the usability of the press to move the upper press assembly and the lower press assembly away from each other and thus position the upper press assembly and the lower press assembly in a loading configuration); 
Hwang further discloses positioning the workpiece between the lower die of the lower press assembly and the upper die of the upper press assembly (Para [0085], Ln 1; and as illustrated in at least Fig 3); 
Hwang discloses immobilizing the upper press assembly.  Examiner notes that Para [0067], Ln 1-4 discloses the upper mold (21) applies forming pressure to the workpiece (P) by using an operation of the hydraulic cylinder (25).  Since the hydraulic cylinder must remain in one position to apply the forming pressure, after the hot forming 
Hwang further discloses the method step of heating the workpiece (Para [0088], Ln 1-2 teaches cooling the workpiece in the press after it has been heated, therefore the workpiece was heated). 
Hwang further discloses vertically moving both the lower press assembly (Para [0071]; Ln 1 & 4-6 describe the movement of the lower press assembly) and the upper press assembly (Para [0066], Ln 4-5 describes the movement of the upper press assembly) to the closed configuration (Examiner notes the movement of both the upper press assembly and the lower press assembly is described as moving vertically and since the press must be closed in order to press the workpiece, a skilled artisan would recognize the usability of the press to move the upper press assembly and the lower press assembly toward each other and thus position the upper press assembly and the lower press assembly in a closed configuration);
Hwang is not explicit to moving the lower press assembly toward the upper press assembly to apply the forming pressure to the workpiece.  Comley teaches moving the lower press assembly toward the upper press assembly to apply the forming pressure to the workpiece (Para [0020], Ln 10-11).
The combination of Hwang and Comley teaches the elements of the hot-forming press, and the operation of the elements of the hot-forming press, and discloses the . 
Claims 98-100 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley and Sanders. 

    PNG
    media_image3.png
    1010
    990
    media_image3.png
    Greyscale

FIG EX–3 (annotated Sanders, Fig 1)
Regarding Claim 98, the combination of Hwang and Comley teaches all elements as stated above.  Hwang further discloses the hot-forming press according to 
a lower housing (at least as illustrated in FIG EX–3); 
a lower heating plate (9) & (10), received within the lower housing (at least as illustrated in Fig 2) and configured to support the lower die (23) (Para [0071], Ln 1; as illustrated in FIG EX–1) (Examiner notes lower heating plate [9] & [10] are illustrated to contact lower die [23] on either side, and thus are capable of supporting the lower die [23]); and 
the lower housing comprises a lower base plate (40) and lower side walls (3), positioned above the lower base plate (40) (as illustrated in FIG EX–1); 
the lower heating plate defines a lower slot, configured to receive a lower coupler for operatively retaining the lower die to the lower heating plate (as illustrated in FIG EX–1); and 
the lower side walls (3) define a lower access passage, configured to provide access to the lower slot (as illustrated in FIG EX–1) for operative insertion and removal of the lower coupler.  Examiner notes the lower side walls (3) are spaced apart sufficient to allow access to the slot and coupler, as illustrated in at least FIG EX–1. 
Hwang is not explicit to a lower insulation layer, positioned between the lower housing and the lower heating plate.  Sanders teaches a hot-forming press (10) having a lower insulation layer (18), positioned between the lower housing (as illustrated in at least FIG EX–3) and the lower heating plate (40b) (as illustrated in at least Fig 3).  Sanders further teaches that insulation may be used to maintain an elevated temperature within the hot-forming press.

Regarding Claim 99, the combination of Hwang and Comley teaches all elements as stated above.  Hwang further discloses the hot-forming press according to claim 1, wherein: the upper hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1) comprises: 
an upper housing (at least as illustrated in FIG EX–3); 
a upper heating plate (11) & (12), received within the upper housing (at least as illustrated in Fig 2) and configured to support the upper die (23) (Para [0066], Ln 1; as illustrated in FIG EX–1) (Examiner notes lower heating plate [11] & [12] are illustrated to contact upper die [21] on either side, and thus are capable of supporting the lower die [21]); and 
the upper housing comprises an upper top plate (31) and upper side walls (19), positioned below the upper top plate (31) (as illustrated in at least FIG EX–1); 
the upper heating plate defines an upper slot, configured to receive an upper coupler for operatively retaining the upper die to the upper heating plate (as illustrated in FIG EX–1); and 
the upper side walls (19) define an upper access passage, configured to provide access to the upper slot (as illustrated in at least FIG EX–1) for operative insertion and removal of the upper coupler.  Examiner notes the lower side walls (3) are spaced apart sufficient to allow access to the slot and coupler, as illustrated in at least FIG EX–1. 

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination taught by Hwang, and Comley, to include an upper insulation layer, as taught by Sanders, in order to maintain elevated temperature within the hot-forming press. 

    PNG
    media_image4.png
    1083
    978
    media_image4.png
    Greyscale


Regarding Claim 100, the combination of Hwang and Comley teaches all elements as stated above. 
Hwang further discloses the hot-forming press according to claim 1, wherein: the lower hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1) comprises: 
a lower housing (at least as illustrated in FIG EX–3); 
a lower heating plate (9) & (10), received within the lower housing (at least as illustrated in Fig 2) and configured to support the lower die (23) (Para [0071], Ln 1; as illustrated in FIG EX–1) (Examiner notes lower heating plate [9] & [10] are illustrated to contact lower die [23] on either side, and thus are capable of supporting the lower die [23]); and 
the upper hot-box portion (5) (Para [0048], Ln 1-2; as illustrated in FIG EX–1) comprises: 
an upper housing (at least as illustrated in FIG EX–3); 
a upper heating plate (11) & (12), received within the upper housing (at least as illustrated in Fig 2) and configured to support the upper die (23) (Para [0066], Ln 1; as illustrated in FIG EX–1) (Examiner notes lower heating plate [11] & [12] are illustrated to contact upper die [21] on either side, and thus are capable of supporting the lower die [21]); and 
the lower housing comprises a lower base plate (40) and lower side walls (3), positioned above the lower base plate (40) (as illustrated in FIG EX–1); 
the lower heating plate defines a lower heating-plate volume, sized to receive and operatively position the lower die relative to the upper die (Examiner notes, as 
the lower hot-box portion has a lower front side (facing towards the viewer) and a lower rear side (facing away from the viewer) (as illustrated in at least FIG EX–1); 
the upper housing comprises an upper top plate (31) and upper side walls (19), positioned below the upper top plate (31) (as illustrated in at least FIG EX–1); 
the upper heating plate defines an upper heating-plate volume, sized to receive and operatively position the upper die (Examiner notes, as illustrated in at least FIG EX–1, the upper heating plates [11] & [12] are spaced apart thus defining a volume between them, and the upper die [21] is positioned between the upper heating plates [9] & [10]); 
the upper hot-box portion has an upper front side (facing towards the viewer) and an upper rear side (facing away from the viewer) (as illustrated in at least FIG EX–1); 
Hwang is not explicit to the lower heating-plate volume is positioned closer to the lower front side than to the lower rear side; the lower die is positioned within the lower heating-plate volume such that the lower die is positioned closer to the lower front side than to the lower read side; the upper heating-plate volume is positioned closer to the upper front side than to the upper rear side; and the upper die is positioned within the upper heating-plate volume such that the upper die is positioned closer to the upper front side than to the upper rear side. 
However, Examiner notes that the location of the lower die in the lower press assembly would be determined by the overall design of the hot forming press and the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hot forming press taught by the combination of Hwang and Comley, such that the lower heating-plate volume is positioned closer to the lower front side than to the lower rear side; the lower die is positioned within the lower heating-plate volume such that the lower die is positioned closer to the lower front side than to the lower read side; the upper heating-plate volume is positioned closer to the upper front side than to the upper rear side; and the upper die is positioned within the upper heating-plate volume such that the upper die is positioned closer to the upper front side than to the upper rear side, in order to minimize press downtime during die changeout, improve the process economics as well as enhancing process stability. 
Hwang is not explicit to a thermal barrier around a workpiece when the lower hot-box portion and the upper hot-box portion are in contact with each other and the workpiece is received between the lower die and the upper die.  

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination taught by Hwang, and Comley, to provide a thermal barrier around a workpiece when the lower hot-box portion and the upper hot-box portion are in contact with each other, as taught by Sanders, in order to maintain elevated temperature within the hot-forming press. 
Hwang is further not explicit to a lower insulation layer, positioned between the lower housing and the lower heating plate.  Sanders teaches a hot-forming press (10) having a lower insulation layer (18), positioned between the lower housing (as illustrated in at least FIG EX–3) and the lower heating plate (40b) (as illustrated in at least Fig 3).  Sanders further teaches that insulation may be used to maintain an elevated temperature within the hot-forming press.

Hwang is still further not explicit to a upper insulation layer, positioned between the upper housing and the upper heating plate.  Sanders teaches a hot-forming press (10) having a upper insulation layer (18), positioned between the upper housing (as illustrated in at least FIG EX–3) and the upper heating plate (40a) (as illustrated in at least Fig 3).  Sanders further teaches that insulation may be used to maintain an elevated temperature within the hot-forming press.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination taught by Hwang, and Comley, to include an upper insulation layer, as taught by Sanders, in order to maintain elevated temperature within the hot-forming press. 
Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, in view of Comley and Savage (US 4,259,054), hereinafter Savage. 
Regarding Claim 101, the combination of Hwang and Comley teaches the hot-forming press (1).  Hwang is silent to the lower press head is positioned below a floor surface.  Savage teaches a press (10) wherein the lower press head (12) (as illustrated in at least Fig 1) is positioned below a floor surface, allowing the hydraulic elements of the lower press to be close to the lower press head, thus improving the hydraulic operation by reducing the length of the hydraulic circuit lines and protecting the hydraulic elements from debris which may result from the operation of the press. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujimoto (US 2014/212109), hereinafter Fujimoto.  Fujimoto teaches a hot forming press.  Fujimoto teaches that induction heating coils are used to heat dies, which in turn heat workpieces placed into the press.  Fujimoto further teaches a controller for carrying the current within the heating coils.
Ooyama (US 2016/0136712), hereinafter Ooyama.  Ooyama teaches a method for heating and a method for hot press holding a workpiece.
Miyamoto (US 2016/0312502), hereinafter Miyamoto.  Miyamoto teaches a lock device mounted on a linear actuator such as a hydraulic cylinder having a linear motion rod for locking the rod during a non-operation state of the rod.  Miyamoto is silent to the installation of the rod locking device on a hot forming press.
Hubbes (US 2018/0117654), hereinafter Hubbes.  Hubbes teaches a press with locking mechanism usable to immobilize the upper press assembly. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870.  The examiner can normally be reached on M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725